Citation Nr: 9921087	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for bilateral hearing loss and 
tinnitus.

Entitlement to a higher rating for post-traumatic stress disorder 
(PTSD), initially assigned a 30 percent rating.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The veteran, his wife, his father, and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
July 1997 and later RO rating decisions that determined the 
veteran had not submitted evidence of well-grounded claims for 
service connection for bilateral hearing loss and tinnitus, and 
that granted service connection for PTSD and assigned a 
30 percent rating for this disorder, effective from May 1997.


FINDINGS OF FACT

1.  The veteran has submitted competent evidence showing that the 
claims for service connection for bilateral hearing loss and 
tinnitus are plausible.

2.  The PTSD is manifested primarily by nightmares and 
recollections of experiences in Vietnam, anxiety, depression, 
restricted affect, occasional rage, survivor guilt, 
hypervigilance, and occasional homicidal and suicidal thoughts 
that produce occupational and social impairment with deficiencies 
in areas of work and family relations.

3.  PTSD symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name that produce total 
occupational and social impairment are not found.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral hearing loss 
and tinnitus are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an increased rating of 70 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service documents show that the veteran had active service from 
March 1966 to March 1968, including service in Vietnam.  These 
records show that he was awarded various medals, including the 
Purple Heart Medal.

Service medical records do not show that the veteran complained 
of hearing loss or tinnitus.  These records show that the veteran 
sustained a concussion in Vietnam in April 1967.  The report of 
his medical examination for separation from service in March 1968 
reveals that his hearing of the whispered and spoken voice with 
each ear was 15/15.  

The veteran underwent various VA medical evaluations in December 
1972 and January 1973.  A report of general medical examination 
in December 1972 notes his complaints of headaches on the sides 
of his head with sharp shooting pains out of his ears.  His 
hearing was within normal limits.  An EEG (electroencephalogram) 
was abnormal due to bifrontal temporal paroxysmal dysrhythmic 
discharges occurring occasionally and with intermittent 
repetitive single sharp discharges occurring over the same area.  
A neurology consultation in January 1973 concluded that the 
veteran had headaches, bitemporal, persistent, severe, manifested 
by abnormal EEG with no other obvious abnormality.  An ENT (ears, 
nose, throat) consultation in January 1973 found no ENT disease 
causing the veteran's headaches.

A VA medical report shows that the veteran underwent an 
audiological evaluation in September 1997.  The veteran gave a 
history of an enemy rocket landing in a trench in which he had 
taken cover while in Vietnam and that it exploded leaving him 
dazed and incoherent for a few weeks.  He reported tinnitus and 
bilateral hearing loss since this incident.  He was found to have 
mild hearing loss at 3,000 to 6,000 hertz in the right ear and 
mild to moderate hearing loss at 1,500 to 6,000 hertz in the left 
ear.  The examiner concluded that the acoustic trauma and sound 
pressure levels to which the veteran was exposed during service 
combat were sufficient to support his claims for hearing loss and 
tinnitus.  It was noted that the sound pressure levels of the 
weapons that the veteran reportedly was exposed to in service 
were as likely as not to have caused his tinnitus and bilateral 
hearing loss.

Statements from the veteran and testimony from him at a hearing 
before the undersigned in April 1999 are to the effect that he 
was exposed to acoustic trauma in service that caused his 
tinnitus and bilateral hearing loss.  The veteran testified to 
the effect that he has had tinnitus and bilateral hearing loss 
since being exposed to a rocket explosion in Vietnam.

The threshold question to be answered in this case is whether the 
veteran has presented evidence of well-grounded claims; that is, 
evidence which shows that his claims for service connection for 
bilateral hearing loss and tinnitus are plausible, meritorious on 
their own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  "The 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a claim 
of service connection, this generally means that evidence must be 
presented which in some fashion links a current disability to a 
period of military service, or as secondary to a disability which 
has already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a claim 
to be well-grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury or 
disease and the current disability (medical evidence)." Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

The evidence is unclear as to whether or not the veteran has 
hearing loss that meets the criteria of 38 C.F.R. § 3.385 for 
purposes of VA compensation.  The evidence, however, does show 
that he has bilateral hearing loss and tinnitus as demonstrated 
on the report of his VA audiological evaluation in 1997.  His 
statements and testimony also reveal that he had bilateral 
hearing loss and tinnitus in service after being exposed to a 
rocket explosion.  His statements are consistent with his combat 
service and are accepted as proof of these conditions in service 
under the provisions of 38 U.S.C.A. § 1154(b) (West 1991).

The examiner who conducted the 1997 VA audiological evaluation of 
the veteran concluded that it was as likely as not that the 
veteran's current bilateral hearing loss and tinnitus were 
related to acoustic trauma in service.  This evidence links the 
veteran's current bilateral hearing loss and tinnitus to service 
and constitute a plausible basis for granting service connection 
for these conditions.  Hence, the Board finds that the claims for 
service connection for bilateral hearing loss and tinnitus are 
well grounded, and these claims are granted to this extent.



II.  Entitlement to a Higher Rating for PTSD, Initially Assigned 
a 30 Percent Evaluation

A.  Factual Background

VA and private medical records show that the veteran was treated 
and evaluated for psychiatric problems in the 1990's.  The more 
salient medical reports with regard to his claim for an increased 
evaluation for PTSD are discussed in the following paragraphs.

VA medical reports of the veteran's treatment in 1997 show that 
he takes medication for psychiatric problems.

The veteran underwent a VA psychiatric examination in June 1997.  
He gave a history of working at an automobile dealership prior to 
and after service, that he later worked for United Parcel Service 
(UPS) for 13 years, and that he started a sporting good business 
in 1986.  He stated that he left UPS because of back and leg 
pain.  He stated that he also had occasional difficulties with 
concentration while working with UPS.  He reported flashbacks 
immediately after service.  He was oriented in 4 spheres.  It was 
noted that he was losing concentration at times during the 
examination.  Memory was difficult to test because the events 
were extremely unpleasant to the veteran, but given time his 
memory showed no abnormalities.  He was easily distracted by 
sounds.  The Axis I diagnoses were PTSD, status post head injury, 
and rule out tinnitus.  The GAF (global assessment of 
functioning) was 45.

Vet Center reports show that the veteran was seen for PTSD 
problems since April 1997.  A report dated in July 1997 notes 
that his PTSD symptoms in April 1997 included anger, increasing 
to rage; anxiety; emotional and social isolation; survival guilt; 
sleep disturbance; hypervigilance; recurring intrusive memories 
and thoughts; mistrust of others; and difficulty with 
interpersonal relationships.  A September 1997 reports notes that 
his symptoms persisted even though he engaged in weekly therapy 
sessions.  A letter dated in December 1997 notes that his 
symptoms were severe and chronic.  A letter dated in February 
1998 notes that the veteran's ability to maintain gainful 
employment had been greatly impaired as evidenced by his having 
to sell part of his business because he was unable to handle the 
day-to-day operations.  It was noted that he was unable to 
concentrate, manage his anger, and communicate with others.

The veteran underwent a VA psychiatric examination in April 1998.  
He reported owning a sporting good store and that he had had 
increasing problems at work and was making mistakes that had been 
costing him money.  He reported that he messed up checks and 
became easily distracted.  He reported that he had had angry run-
ins with customers.  He reported that he recently had a partner 
who left because of differences in their views on life.  He 
appeared to have difficulty concentrating during the interview.  
He would often stop during the middle of conversation and 
appeared to have lost his place.  Eye contact was fair.  Speech 
was soft and clear with normal rate.  His mood was described as 
angry as well as depressed at times or anxious.  Affect appeared 
somewhat restricted.  He displayed increased psychomotor activity 
during the interview with change of position or movement of his 
legs or hands.  He was alert and oriented in 3 spheres.  He 
displayed difficulty with concentration.  Memory appeared intact.  
There was no evidence of delusions or of a formal thought 
disorder.  He reported having had homicidal and suicidal thoughts 
in the past.  The Axis I diagnosis was severe PTSD.  The GAF was 
35 based on continuing symptoms of PTSD as well as problems with 
social and occupational functioning and possibility of harm to 
self or others.

A VA letter dated in April 1999, signed by a readjustment 
counseling therapist and psychiatrist, notes that the veteran was 
an active member of a PTSD residential rehabilitation program 
alumni therapy group.  It was noted that during the day he 
fluctuated from being very anxious to extremely depressed, that 
he had very little contact with his family, that he had no 
friends, and that he was unemployable.  

The veteran, his wife, his father, and his mother testified at a 
hearing before the undersigned in April 1999.  The testimony was 
to the effect that the veteran had severe symptoms of PTSD since 
separation from service that caused problems at work and with 
family relations.  The veteran testified to the effect that he 
had problems with memory loss and that this symptom and other 
PTSD manifestations made it difficult for him to operate his 
sporting store.


B.  Legal Analysis

The veteran's claim for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has been 
obtained with regard to the claim and that no further assistance 
to the appellant is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far as 
can practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations require 
that, in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. § 4.41, 
where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under the revised general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be 
rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.-100 percent

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked  irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-
30 percent

Statements and testimony from the veteran, and testimony from his 
wife, mother, and father are to the effect that the veteran has 
severe PTSD symptoms that impede his ability to work and to 
establish meaningful relationships.  This evidence is supported 
by the objective medical evidence that shows severe PTSD 
symptoms.  At VA examinations in 1997 and 1998, various symptoms 
were noted, including difficulty with concentration, depression, 
anxiety, restricted affect, and occasional thoughts of doing harm 
to himself and others.  The GAF's at these examinations were 45 
and 35, respectively.  A GAF of 45 is indicative of serious 
impairment in social or occupational functioning and a GAF of 35 
is indicative of major impairment in areas of work and family 
relations under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  The Court defines GAF and 
cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  38 C.F.R. § 4.125.

Vet Center reports also indicate that the veteran has been seen 
for PTSD problems, including anger, increasing to rage; anxiety; 
emotional and social isolation; survival guilt; sleep 
disturbance; hypervigilance; recurring intrusive memories and 
thoughts; mistrust of others; and difficulty with interpersonal 
relationships.  These reports indicate that his PTSD is severe 
and that his ability to maintain employment has been greatly 
impaired.  The medical evidence indicates that the veteran has 
received continuous treatment for PTSD symptoms since 1997.

After consideration of all the evidence, including the testimony, 
the Board finds that the veteran's PTSD is manifested by various 
symptoms, including nightmares and recollections of experiences 
in Vietnam, anxiety, depression, restricted affect, occasional 
rage, survivor guilt, hypervigilance, and occasional homicidal 
and suicidal thoughts that produce occupational and social 
impairment with deficiencies in areas of work and family 
relations that support the assignment of a 70 percent rating for 
this disorder under diagnostic code 9411.  While some of the 
evidence, such as the April 1999 VA letter, indicates that the 
PTSD symptoms produce unemployability and that the veteran has 
very little contact with his family, the Board notes that the 
veteran appeared at a hearing with his family and that he 
continues to operate a sporting goods business.  A review of all 
the evidence does not show PTSD symptoms, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time or place; memory loss for names of close relatives, own 
occupation or own name that produce total occupational and social 
impairment.  Hence, the Board finds that the evidence does not 
support granting a 100 percent rating for the PTSD under 
diagnostic code 9411.

Nor does the evidence show manifestations of PTSD warranting a 
total (100 percent) rating for this disorder for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Well-grounded claims having been submitted for service connection 
for bilateral hearing loss and tinnitus, the appeal is granted to 
this extent, subject to the further development specified below.

An increased evaluation of 70 percent is granted for PTSD, 
subject to the regulations applicable to the payment of monetary 
benefits.



REMAND

Since the Board has held that the veteran has submitted well-
grounded claims for service connection for bilateral hearing loss 
and tinnitus, due process requires that the RO consider these 
claims on the merits prior to appellate consideration of them.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a reasonable possibility that current conditions 
of the veteran are related to a condition experienced in service, 
VA should seek medical opinions as to whether the veteran's 
current conditions are in any way related to the conditions 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

In this case, the examiner who conducted the September 1997 VA 
audiometric evaluation of the veteran concluded that the veteran 
had bilateral hearing loss and tinnitus that was as likely as not 
due to acoustic trauma in service.  This report does not show 
consideration of the specific medical evidence in the veteran's 
case, such as the service medical records, including the report 
of medical examination for separation in March 1968 and the 
reports of VA medical evaluations of the veteran in December 1972 
and January 1973 that are all negative for hearing loss and 
tinnitus.  Nor does the evidence include specific audiometric 
test results showing that the veteran meets the criteria of 
38 C.F.R. § 3.385 for VA compensation for bilateral hearing loss.

In view of the above, the case is referred to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA audiological evaluation to determine the 
current nature and severity of his 
bilateral hearing loss.  A VA Form 10-2464 
should be completed in conjunction with 
this evaluation.

2.  The veteran should be scheduled for a 
VA ENT examination to determine the nature 
and extent of his bilateral hearing loss 
and tinnitus, and to obtain opinions as to 
the etiology of these conditions.  The 
examiner should give fully reasoned 
opinions as to whether it is at least as 
likely as not that the bilateral hearing 
loss and tinnitus are related to the 
veteran's exposure to noise in service.  
The examiner should support the opinions by 
discussing medical principles as applied to 
the medical evidence in this case, 
including the service medical records 
and the report of the veteran's medical 
examination for separation, and the 
reports of his VA evaluations in 
December 1972 and January 1973.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder must be made available to him or 
her and reviewed prior to the examination.

3.  After the development, the RO should 
review the claims for service connection 
for bilateral hearing loss and tinnitus on 
the merits.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to him 
and his representative.
They should be provided an opportunity to 
respond to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action unless notified otherwise, but may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

